                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION



TRINITY GRAPHIC, USA, INC.,
a Florida corporation,

                    Plaintiff,
v.                                                     Case No. 8:18-cv-230-T-24SPF

TERVIS TUMBLER COMPANY,
a Florida corporation, SOUTHERN
GRAPHICS, INC., a Delaware
corporation, and SGS INTERNATIONAL,
LLC, a Delaware limited liability
company,

                    Defendant.

___________________________________/

                                       ORDER

      THIS CAUSE comes before the Court on Counsel for Plaintiff Trinity Graphic,

USA, Inc.’s Unopposed Motion for Leave to Withdraw as Counsel. (Doc. 81). In this

Motion, Plaintiff’s counsel, Pollard PLLC, requests leave to withdraw and represents that

Plaintiff has been given notice of this motion and consents to the withdrawal as counsel.

      ACCORDINGLY, it is ORDERED AND ADJUDGED:

      1. Counsel for Plaintiff Trinity Graphic, USA, Inc.’s, Pollard PLLC, Unopposed

Motion for Leave to Withdraw as Counsel. (Doc. 81) is GRANTED. Since a

corporation may appear and be heard only through counsel, Plaintiff shall have until

November 29, 2018 to file a notice of appearance of new counsel. See Local Rule
2.03(d).

       2. The Clerk shall mail a copy of this Order to Plaintiff, care of Robert Smithson,

at: 885 Tallevast RD, Sarasota, FL, 34243.

       DONE AND ORDERED at Tampa, Florida, this 29th day of October, 2018.




Copies to:
Pro se parties
Counsel of Record




                                             2
